Exhibit 10.1

EXCHANGE AGREEMENT

by and between

EQUITY BANCSHARES, INC.

and

ENDICOTT OPPORTUNITY PARTNERS III, L.P.

Dated as of October 4, 2017

 

1



--------------------------------------------------------------------------------

EXCHANGE AGREEMENT

This EXCHANGE AGREEMENT is made and entered into as of October 4, 2017 (this
“Agreement”) by and between Equity Bancshares, Inc., a Kansas corporation (the
“Company”), and Endicott Opportunity Partners III, L.P., a Delaware limited
partnership (the “Investor”).

RECITALS

WHEREAS, the Investor is, as of the date hereof, the record and beneficial owner
of 186,513 shares of the Company’s Class B Non-Voting Common Stock, par value
$0.01 per share (the “Class B Common Stock”);

WHEREAS, the Company issued the Class B Common Stock pursuant to that certain
Stock Purchase Agreement, dated as of October 13, 2010, and that certain Stock
Purchase Agreement, dated as of May 15, 2012, by and between the Company and the
Investor (collectively, the “Purchase Agreements”);

WHEREAS, the Investor has previously delivered to the Company’s transfer agent
(the “Transfer Agent”) certificates representing all of the shares of Class B
Common Stock owned by the Investor and the Transfer Agent holds such shares of
Class B Common in book entry form for the benefit of the Investor; and

WHEREAS, the Company and the Investor desire to exchange (the “Exchange”)
186,513 shares of the Class B Common Stock owned by the Investor for 186,513
shares of the Company’s Class A Common Stock, par value $0.01 per share (the
“Class A Common Stock” and such shares of Class A Common Stock to be exchanged
with the Investor, the “Exchange Shares”), on the terms and subject to the
conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereby agree as
follows:

ARTICLE I

THE CLOSING; CONDITIONS TO THE CLOSING

Section 1.1 The Closing.

(a) The closing of the Exchange (the “Closing”) will take place remotely via the
electronic exchange of documents and signature pages, as the parties may agree.
The Closing shall take place on October 6, 2017; provided, however, that the
conditions set forth in Sections 1.1(c), (d) and (e) shall have been satisfied
or waived, or at such other place, time and date as shall be agreed between the
Company and the Investor. The time and date on which the Closing occurs is
referred to in this Agreement as the “Closing Date.”

(b) Subject to the fulfillment or waiver of the conditions to the Closing in
this Section 1.1, at the Closing (i) the Company will cause the Transfer Agent
to register the Exchange Shares in the name of the Investor and deliver
reasonably satisfactory evidence of such registration to the Investor and
(ii) the Investor will instruct the Transfer Agent to exchange the Class B
Common Stock for the Exchange Shares.

 

2



--------------------------------------------------------------------------------

(c) The respective obligations of each of the Investor and the Company to
consummate the Exchange are subject to the fulfillment (or waiver by the Company
or the Investor, as applicable) prior to the Closing of the conditions that
(i) any approvals, non-objections or authorizations of all United States and
other governmental, regulatory or judicial authorities (collectively,
“Governmental Entities”) required for the consummation of the Exchange shall
have been obtained or made in form and substance reasonably satisfactory to each
party and shall be in full force and effect and all waiting periods required by
United States and other applicable law, if any, shall have expired and (ii) no
provision of any applicable United States or other law and no judgment,
injunction, order or decree of any Governmental Entity shall prohibit
consummation of the Exchange as contemplated by this Agreement or impose
material limits on the ability of any party to this Agreement to consummate the
transactions contemplated by this Agreement.

(d) The obligation of the Investor to consummate the Exchange is also subject to
the fulfillment (or waiver by the Investor) at or prior to the Closing of each
of the following conditions:

(i) (A) the representations and warranties of the Company set forth in Article
III of this Agreement shall be true and correct in all material respects as
though made on and as of the date of this Agreement and as of the Closing Date
(other than representations and warranties that by their terms speak as of
another date, which representations and warranties shall be true and correct in
all material respects as of such other date) and (B) the Company shall have
performed in all material respects all obligations required to be performed by
it under this Agreement at or prior to the Closing;

(ii) the Investor shall have received a certificate signed on behalf of the
Company by an executive officer certifying to the effect that the conditions set
forth in Section 1.1(d)(i) have been satisfied;

(iii) the Company shall have delivered evidence of issuance in book-entry form
of the Exchange Shares to the Investor;

(iv) the Exchange Shares shall have been authorized for listing on The NASDAQ
Global Select Market (“NASDAQ”), subject to official notice of issuance, if
required; and

(v) the issuance of the Exchange Shares will not cause the number of shares of
Class A Common Stock owned by the Investor, taking into account the Exchange
Shares, to exceed 9.95% of the issued and outstanding shares of Class A Common
Stock.

(e) The obligation of the Company to consummate the Exchange is also subject to
the satisfaction or waiver, at or prior to the Closing, of the following
conditions:

(i) (A) the representations and warranties of Investor set forth in Article IV
of this Agreement shall be true and correct in all material respects as though
made on and as of

 

3



--------------------------------------------------------------------------------

the date of this Agreement and as of the Closing Date (other than
representations and warranties that by their terms speak as of another date,
which representations and warranties shall be true and correct in all material
respects as of such other date) and (B) covenants and obligations of Investor to
be performed or observed on or before the Closing Date under this Agreement will
have been performed or observed in all material respects; and

(ii) the Company shall have received a certificate signed on behalf of Investor
by an executive officer or managing principal certifying to the effect that the
conditions set forth in Section 1.1(e)(i) have been satisfied.

Section 1.2 Interpretation. When a reference is made in this Agreement to
“Recitals,” “Articles,” “Sections,” “Schedules” such reference shall be to a
Recital, Article or Section of, or Schedule to, this Agreement, unless otherwise
indicated. The terms defined in the singular have a comparable meaning when used
in the plural, and vice versa. References to “herein,” “hereof,” “hereunder” and
the like refer to this Agreement as a whole and not to any particular section or
provision, unless the context requires otherwise. The headings contained in this
Agreement are for reference purposes only and are not part of this Agreement.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed followed by the words “without limitation.” No
rule of construction against the draftsperson shall be applied in connection
with the interpretation or enforcement of this Agreement, as this Agreement is
the product of negotiation between sophisticated parties advised by counsel. All
references to “$” or “dollars” mean the lawful currency of the United States of
America. Except as expressly stated in this Agreement, all references to any
statute, rule or regulation are to the statute, rule or regulation as amended,
modified, supplemented or replaced from time to time (and, in the case of
statutes, include any rules and regulations promulgated under the statute) and
to any section of any statute, rule or regulation include any successor to the
section. References to a “business day” shall mean any day except Saturday,
Sunday and any day on which banking institutions in the State of Kansas
generally are authorized or required by law or other governmental actions to
close.

ARTICLE II

EXCHANGE

Section 2.1 Exchange. On the terms and subject to the conditions set forth in
this Agreement, upon the Closing (i) the Company agrees to issue to the
Investor, in exchange for 186,513 shares of Class B Common Stock, 186,513
Exchange Shares, and (ii) the Investor agrees to deliver to the Company
certificate(s) or book-entry shares representing the Class B Common Stock in
exchange for such number of Exchange Shares.

Section 2.2 Exchange Documentation. Settlement of the Exchange will take place
on the Closing Date, at which time the Investor will instruct the Transfer Agent
to cause delivery of the Class B Common Stock to the Company or its designated
agent and the Company will cause delivery of the Exchange Shares to the
Investor.

Section 2.3 Securities Act Exemption. The Exchange is being effected pursuant to
an exemption from registration under the Securities Act of 1933 (as amended, the
“Securities Act”), including but not limited to Section 3(a)(9) thereof.

 

4



--------------------------------------------------------------------------------

Section 2.4 Status of Class B Common Stock after Closing. The Class B Common
Stock exchanged for the Exchange Shares pursuant to this Article II are being
reacquired by the Company and shall have the status of authorized but unissued
shares of Class B Common Stock of the Company and may be reissued as Class B
Common Stock of the Company.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Investor as of the date hereof and as
of the Closing Date:

Section 3.1 Organization.

(a) The Company is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Kansas and is a bank holding company
registered under the Bank Holding Company Act of 1956, as amended. The Company
has the corporate power and authority (including all licenses, franchises,
permits and other governmental authorizations as are legally required) to carry
on its business as now being conducted, to own, lease and operate its properties
and assets as now owned, leased or operated.

(b) Equity Bank is a Kansas state bank, duly organized and validly existing
under the Laws of the State of Kansas and in good standing under all Laws of the
State of Kansas. Equity Bank has the corporate power and authority (including
all licenses, franchises, permits and other governmental authorizations as are
legally required) to carry on its business as now being conducted, to own, lease
and operate its properties and assets as now owned, leased or operated and to
enter into and to carry on the business and activities now conducted by it.
Equity Bank is an insured depository institution as defined in the Federal
Deposit Insurance Act, as amended.

Section 3.2 Capitalization. The entire authorized capital stock of the Company
consists solely of (i) 45,000,00 shares of Class A Common Stock, of which
12,019,806 shares are issued and outstanding, as of June 30, 2017,
(ii) 5,000,000 shares of Class B Common Stock, of which 186,513 shares are
issued and outstanding, as of June 30, 2017, and (iii) 10,000,000 shares of
preferred stock, none of which are issued and outstanding.

Section 3.3 Authority; Execution and Delivery. The Company has the full
corporate power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated herein. The execution, delivery and
performance by the Company of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of the Company, and no further corporate approval
or authorization is required on the part of the Company. This Agreement has been
duly and validly executed and delivered by the Company. Assuming due
authorization, execution and delivery by the Investor, this Agreement
constitutes the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms and conditions, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) (the “Bankruptcy Exceptions”).

 

5



--------------------------------------------------------------------------------

Section 3.4 Exchange Shares. The Exchange Shares have been duly and validly
authorized by all necessary action, and, when issued and delivered pursuant to
this Agreement, such Exchange Shares will be duly and validly issued and fully
paid and non-assessable free and clear of any liens or encumbrances, will not be
issued in violation of any preemptive rights, and will not subject the holder
thereof to personal liability.

Section 3.5 Non-Contravention.

(a) The execution, delivery and performance by the Company of this Agreement and
the consummation of the transactions contemplated hereby, and compliance by the
Company with the provisions hereof, will not (i) violate, conflict with, or
result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination of, or accelerate the performance required by, or
result in a right of termination or acceleration of, or result in the creation
of, any lien, security interest, charge or encumbrance upon any of the
properties or assets of the Company or any Company subsidiary under any of the
terms, conditions or provisions of (A) its organizational documents or (B) any
note, bond, mortgage, indenture, deed of trust, license, lease, agreement or
other instrument or obligation to which the Company or any Company subsidiary is
a party or by which it or any Company subsidiary may be bound, or to which the
Company or any Company subsidiary or any of the properties or assets of the
Company or any Company subsidiary may be subject, or (ii) subject to compliance
with the statutes and regulations referred to in the next paragraph, violate any
statute, rule or regulation or any judgment, ruling, order, writ, injunction or
decree applicable to the Company or any Company subsidiary or any of their
respective properties or assets except, in the case of clauses (i)(B) and (ii),
for those occurrences that, individually or in the aggregate, have not had and
would not reasonably be expected to have a Company Material Adverse Effect.

(b) Other than the filing of any current report on Form 8-K required to be filed
with the SEC, such filings and approvals as are required to be made or obtained
under any state “blue sky” laws, and such consents and approvals that have been
made or obtained, no notice to, filing with or review by, or authorization,
consent or approval of, any Governmental Entity is required to be made or
obtained by the Company in connection with the consummation by the Company of
the Exchange except for any such notices, filings, reviews, authorizations,
consents and approvals the failure of which to make or obtain would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.

Section 3.6 No Company Material Adverse Effect. Since June 30, 2017, no fact,
circumstance, event, change, occurrence, condition or development has occurred
that, individually or in the aggregate, has had or would reasonably be expected
to have a Company Material Adverse Effect.

Section 3.7 Offering of Securities. Neither the Company nor any person acting on
its behalf has taken any action (including any offering of any securities of the
Company under circumstances which would require the integration of such offering
with the offering of the Exchange Shares under the Securities Act and the rules
and regulations of the SEC promulgated thereunder), which would reasonably be
expected to subject the offering, issuance or sale of the Exchange Shares to the
Investor pursuant to this Agreement to the registration requirements of the
Securities Act.

 

6



--------------------------------------------------------------------------------

Section 3.8 Brokers and Finders. No broker, finder or investment banker is
entitled to any financial advisory, brokerage, finder’s or other fee or
commission in connection with this Agreement or the transactions contemplated
hereby based upon arrangements made by or on behalf of the Company or any
Company subsidiary for which the Investor could have any liability.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF INVESTOR

The Investor represents and warrants to the Company as of the date hereof and as
of the Closing Date:

Section 4.1 Organization; Authority. Investor is an entity, duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder. The execution, delivery and performance by
Investor of this Agreement and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of
Investor, and no further approval or authorization is required on the part of
Investor. This Agreement has been duly and validly executed and delivered by
Investor. Assuming due authorization, execution and delivery by Company, this
Agreement constitutes the legal, valid and binding obligation of Investor,
enforceable against Investor in accordance with its terms and conditions, except
as enforceability may be limited by the Bankruptcy Exceptions.

Section 4.2 Non-Contravention. The execution, delivery and performance by the
Investor of this Agreement and the consummation of the transactions contemplated
hereby, and compliance by the Investor with the provisions hereof, will not
(i) violate, conflict with, or result in a breach of any provision of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration of, or result in the creation of, any lien, security interest,
charge or encumbrance upon any of the properties or assets of the Investor under
any of the terms, conditions or provisions of (A) its organizational documents
or (B) any note, bond, mortgage, indenture, deed of trust, license, lease,
agreement or other instrument or obligation to which the Investor is a party or
by which it may be bound, or to which the Investor or any of the properties or
assets of the Investor may be subject, or (ii) violate any statute, rule or
regulation or any judgment, ruling, order, writ, injunction or decree applicable
to the Investor or any of its properties or assets except, in the case of
clauses (i)(B) and (ii), for those occurrences that, individually or in the
aggregate, have not had and would not reasonably be expected to have a material
adverse effect on the ability of the Investor to consummate the transactions
contemplated by this Agreement.

Section 4.3 Securities Laws Matters. The Investor is not currently an affiliate
(as such term is defined in Rule 144 under the Securities Act) of the Company
and has not been an affiliate of the Company for a period of at least three
months prior to the Exchange.

 

7



--------------------------------------------------------------------------------

Section 4.4 Ownership of Company Stock. As of the date hereof and as of
immediately prior to the Closing, Investor has good and marketable title to,
free and clear of all liens, mortgages, assessments, security interests, claims,
pledges or other changes, encumbrances or restrictions, (i) 186,513 shares of
Class B Common Stock and (ii) no shares of Class A Common Stock.

ARTICLE V

COVENANTS

Section 5.1 Commercially Reasonable Efforts. Subject to the terms and conditions
of this Agreement, each of the parties will use its commercially reasonable
efforts in good faith to take, or cause to be taken, all actions, and to do, or
cause to be done, all things necessary, proper or desirable, or advisable under
applicable laws, so as to permit consummation of the Exchange, as promptly as
practicable and otherwise to enable consummation of the transactions
contemplated hereby and shall use commercially reasonable efforts to cooperate
with the other party to that end.

Section 5.2 Exchange Listing. On or prior to the Closing, the Company shall, at
its expense, cause the Exchange Shares to be listed on the NASDAQ, subject to
official notice of issuance, and shall maintain such listing for so long as any
Class A Common Stock is listed on such exchange.

Section 5.3 Access, Information and Confidentiality. Each party will use
reasonable best efforts to hold, and will use reasonable best efforts to direct
its agents, consultants, contractors, advisors, and employees, to hold, in
confidence all non-public records, books, contracts, instruments, computer data
and other data and information (collectively, “Information”) concerning the
other party furnished or made available to it by the other party or its
representatives pursuant to this Agreement (except to the extent that such
information can be shown to have been (a) previously known by such party on a
non-confidential basis, (b) in the public domain through no fault of such party
or (c) later lawfully acquired from other sources by the party to which it was
furnished (and without violation of any other confidentiality obligation));
provided, however, that nothing herein shall prevent any party from disclosing
any Information to the extent required by applicable laws or regulations or by
any subpoena or similar legal process. Each party understands that the
Information may contain commercially sensitive confidential information entitled
to an exception from a Freedom of Information Act request.

Section 5.4 Certain Notifications Until Closing. From the date hereof until the
Closing, each party shall promptly notify the other party of (a) any fact, event
or circumstance of which it is aware and which would reasonably be likely to
cause any representation or warranty of such party contained in this Agreement
to be untrue or inaccurate in any material respect or to cause any covenant or
agreement of such party contained in this Agreement not to be complied with or
satisfied in any material respect, (b) any action or proceeding pending or, to
the knowledge of such party, threatened against such party that questions or
might question the validity of this Agreement or seeks to enjoin or otherwise
restrain the transactions contemplated hereby, and, (c) with respect to the
Company, any fact, circumstance, event, change, occurrence, condition or
development of which the Company is aware and which, individually or in the
aggregate, has had or would reasonably be expected to have a Company Material
Adverse Effect; provided, however,

 

8



--------------------------------------------------------------------------------

that delivery of any notice pursuant to this Section 5.4 shall not limit or
affect any rights of or remedies available to such party; provided, further,
that, with respect to subsection (c) a failure to comply with this Section 5.4
shall not constitute a breach of this Agreement or the failure of any condition
set forth in Section 1.1 to be satisfied unless the underlying Company Material
Adverse Effect, action, proceeding or material breach would independently result
in the failure of a condition set forth in Section 1.1 to be satisfied.

ARTICLE VI

ADDITIONAL AGREEMENTS

Section 6.1 Unregistered Exchange Shares. The Investor acknowledges that the
Exchange Shares have not been registered under the Securities Act or under any
state securities laws. The Investor is acquiring the Exchange Shares pursuant to
an exemption from registration under the Securities Act, including but not
limited to Section 3(a)(9) thereof.

Section 6.2 No Legends. The Company and the Investor agree that the Exchange
Shares shall be issued in book-entry form without any restrictive legends.

Section 6.3 Certain Transactions. The Company will not merge or consolidate
with, or sell, transfer or lease all or substantially all of its property or
assets to, any other party unless the successor, transferee or lessee party (or
its ultimate parent entity), as the case may be (if not the Company), expressly
assumes the due and punctual performance and observance of each and every
covenant, agreement and condition of this Agreement to be performed and observed
by the Company.

Section 6.4 Transfer of Exchange Shares. Subject to compliance with applicable
securities laws, the Investor shall be permitted to transfer, sell, assign or
otherwise dispose of (“Transfer”) all or a portion of the Exchange Shares at any
time, and the Company shall take all steps as may be reasonably requested by the
Investor to facilitate the Transfer of the Exchange Shares.

Section 6.5 Legal Fee Reimbursement. As reimbursement for the Company’s legal
fees incurred in connection with this Agreement and the transactions
contemplated hereby, the Investor agrees to pay to Norton Rose Fulbright US LLP
(“NRF”) the lesser of (i) the amount of NRF’s reasonable and documented legal
fees for services rendered by NRF to the Company in connection with this
Agreement and the transactions contemplated hereby and (ii) $15,000. The
Investor shall make such payment within a reasonable time following receipt of
an invoice from NRF documenting the amount of such fees (but in any event within
thirty (30) days following receipt of such invoice).

 

9



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

Section 7.1 Termination. This Agreement may be terminated at any time prior to
the Closing:

(a) by either the Investor or the Company if the Closing shall not have occurred
by March 31, 2018; provided, however, that in the event the Closing has not
occurred by such date, the parties will consult in good faith to determine
whether to extend the term of this Agreement, it being understood that the
parties shall be required to consult only until the fifth (5th) day after such
date and not be under any obligation to extend the term of this Agreement
thereafter; provided, further, that the right to terminate this Agreement under
this Section 7.1(a) shall not be available to any party whose breach of any
representation or warranty or failure to perform any obligation under this
Agreement shall have caused or resulted in the failure of the Closing to occur
on or prior to such date;

(b) by either the Investor or the Company in the event that any Governmental
Entity shall have issued an order, decree or ruling or taken any other action
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement (or if any such Governmental Entity informs the Investor or the
Company that it intends to disapprove any notice or application required to be
filed by such party in order to consummate the transactions contemplated by this
Agreement) and such order, decree, ruling or other action shall have become
final and non-appealable; or

(c) by the mutual written consent of the Investor and the Company.

In the event of termination of this Agreement as provided in this Section 7.1,
this Agreement shall forthwith become void and there shall be no liability on
the part of either party hereto except that nothing herein shall relieve either
party from liability for any breach of this Agreement or Investor of its
obligations under Section 6.5.

Section 7.2 Survival of Representations and Warranties. The representations and
warranties of the Company and the Investor made herein or in any certificates
delivered in connection with the Closing shall survive the Closing without
limitation.

Section 7.3 Amendment. No amendment of any provision of this Agreement will be
effective unless made in writing and signed by an officer or a duly authorized
representative of each of the Company and the Investor. No failure or delay by
any party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative of any rights or remedies provided
by law.

Section 7.4 Waiver of Conditions. The conditions to each party’s obligation to
consummate the Exchange are for the sole benefit of such party and may be waived
by such party in whole or in part to the extent permitted by applicable law. No
waiver will be effective unless it is in a writing signed by a duly authorized
officer of the waiving party that makes express reference to the provision or
provisions subject to such waiver.

 

10



--------------------------------------------------------------------------------

Section 7.5 GOVERNING LAW. THIS AGREEMENT IS TO BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF KANSAS, WITHOUT REGARD FOR THE
PROVISIONS THEREOF REGARDING CHOICE OF LAW THAT WOULD APPLY THE LAW OF A
DIFFERENT JURISDICTION. VENUE FOR ANY CAUSE OF ACTION BETWEEN THE PARTIES TO
THIS AGREEMENT WILL LIE IN SEDGWICK COUNTY, KANSAS.

Section 7.6 WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY SUIT, ACTION OR OTHER PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT: (A) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK TO
ENFORCE THE FOREGOING WAIVER, (B) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (C) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND
(D) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.6.

Section 7.7 Notices. Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally, or
by electronic mail or facsimile, upon confirmation of receipt, or (b) on the
first business day following the date of dispatch if delivered by a recognized
next day courier service. All notices hereunder shall be delivered as set forth
below or pursuant to such other instructions as may be designated in writing by
the party to receive such notice.

If to the Company:

Equity Bancshares, Inc.

7701 East Kellogg Drive, Suite 300

Wichita, Kansas 67207

Attention: Brad S. Elliott, Chairman of the Board and

Chief Executive Officer

Telephone: (316) 858-3106

Email: belliott@equitybank.com

With a copy to:

Norton Rose Fulbright US LLP

2200 Ross Avenue, Suite 3600

Dallas, Texas 75201

Attention: Michael G. Keeley

Telephone: (214) 855-3906

Facsimile: (804) 698-6034

Email: mike.keeley@nortonrosefulbright.com

 

11



--------------------------------------------------------------------------------

If to the Investor:

Endicott Opportunity Partners III, L.P.

c/o W.R. Endicott III, L.L.C.

570 Lexington Avenue

37th Floor

New York, New York 10022

Attention: Wayne K. Goldstein, Managing Member

Facsimile: (212) 355-5530

Email: wayne@theendicottgroup.com & Brad@theendicottgroup.com

With a copy to:

Schulte, Roth & Zabel, LLP

919 Third Avenue

New York, NY 10022

Attention: Joseph P. Vitale

Telephone: (212) 756-2485

Email: Joseph.Vitale@srz.com

Section 7.8 Definitions.

(a) When a reference is made in this Agreement to a subsidiary of a person, the
term “subsidiary” means any corporation, partnership, joint venture, limited
liability company or other entity (x) of which such person or a subsidiary of
such person is a general partner or (y) of which a majority of the voting
securities or other voting interests, or a majority of the securities or other
interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or persons performing similar functions with
respect to such entity, is directly or indirectly owned by such person and/or
one or more subsidiaries thereof.

(b) The term “Business Combination” means a merger, consolidation, statutory
share exchange or similar transaction that requires the approval of the
Company’s stockholders.

(c) The term “Company Material Adverse Effect” means any event, circumstance,
change or occurrence that has had or would reasonably be expected to have a
material adverse effect on the (1) the ability of the Company to consummate the
Exchange and the other transactions contemplated by this Agreement and perform
its obligations hereunder on a timely basis, and (2) business, results of
operation, assets, liabilities or condition (financial or otherwise) of the
Company and its consolidated subsidiaries taken as a whole; provided, however,
that clause (2) above shall not be deemed to include: (i) the effects of
(A) changes after the date hereof in general business, economic or market
conditions (including changes generally in prevailing interest rates, credit
availability and liquidity, currency exchange rates and price levels

 

12



--------------------------------------------------------------------------------

or trading volumes in the United States or foreign securities or credit
markets), or any outbreak or escalation of hostilities, declared or undeclared
acts of war or terrorism, in each case generally affecting the industries or
geographic areas in which the Company and its subsidiaries operate, (B) changes
or proposed changes after the date hereof in generally accepted accounting
principles in the United States or regulatory accounting requirements, or
authoritative interpretations thereof, (C) changes or proposed changes after the
date hereof in securities, banking and other laws of general applicability or
related policies or interpretations of Governmental Entities (in the case of
each of these clauses (A), (B) and (C), other than changes or occurrences to the
extent that such changes or occurrences have or would reasonably be expected to
have a disproportionate adverse effect on the Company and its consolidated
subsidiaries taken as a whole relative to comparable U.S. banking or financial
services organizations), (D) changes in the market price or trading volume of
the Class A Common Stock or any other equity, equity-related or debt securities
of the Company or its consolidated subsidiaries (it being understood and agreed
that the exception set forth in this clause (D) does not apply to the underlying
reason giving rise to or contributing to any such change), or (E) actions or
omissions of the Company or any Company subsidiary expressly required by the
terms of the Exchange.

Section 7.9 Assignment. Neither this Agreement nor any right, remedy, obligation
nor liability arising hereunder or by reason hereof shall be assignable by any
party hereto without the prior written consent of each other party, and any
attempt to assign any right, remedy, obligation or liability hereunder without
such consent shall be void, except an assignment, in the case of a Business
Combination where such party is not the surviving entity, or a sale of
substantially all of its assets, to the entity which is the survivor of such
Business Combination or the purchaser in such sale subject to compliance with
Section 6.3.

Section 7.10 Severability. If any provision of this Agreement, or the
application thereof to any person or circumstance, is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to persons or
circumstances other than those as to which it has been held invalid or
unenforceable, will remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination, the parties shall
negotiate in good faith in an effort to agree upon a suitable and equitable
substitute provision to effect the original intent of the parties.

Section 7.11 No Third-Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person or entity other than
the Company and the Investor any benefit, right or remedies.

Section 7.12 Entire Agreement, Etc. This Agreement (including the Schedules
hereto) constitutes the entire agreement, and supersedes all other prior
agreements, understandings, representations and warranties, both written and
oral, between the parties, with respect to the subject matter hereof. For the
avoidance of doubt, the Purchase Agreements shall remain in full force and
effect, but shall be deemed amended hereby, and any provisions in this Agreement
that supplement, duplicate or contradict any provision of the Purchase
Agreements shall be deemed to supersede the corresponding provision of the
Purchase Agreements from and after the effective date hereof.

 

13



--------------------------------------------------------------------------------

Section 7.13 Counterparts and Facsimile. For the convenience of the parties
hereto, this Agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement. Executed signature
pages to this Agreement may be delivered by electronic transmission or facsimile
and such electronic transmissions and facsimiles will be deemed as sufficient as
if actual signature pages had been delivered.

Section 7.14 Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms. It is accordingly agreed that
the parties shall be entitled (without the necessity of posting a bond) to
specific performance of the terms hereof, this being in addition to any other
remedies to which they are entitled at law or equity.

[Remainder of Page Intentionally Left Blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

EQUITY BANCSHARES, INC. By;   /s/ Brad S. Elliott Name: Brad S. Elliott Title:
Chairman and Chief Executive Officer ENDICOTT OPPORTUNITY PARTNERS III, L.P.
By: W.R. ENDICOTT III, L.L.C., its general partner By:   /s/ Wayne K. Goldstein
Name: Wayne K. Goldstein Title: Managing Member

 

[Signature Page to Exchange Agreement]